Whether, upon the facts appearing in the case, the plaintiff may properly be regarded as a tradesman in lumber within the statutory sense of the term as used in the Public Statutes, c. 55, s. 7, par. VI, it is not necessary to determine; for however this may be, as to the particular lumber in question he cannot be so regarded. A single, independent transaction in lumber like the one here disclosed does not make the parties *Page 360 
engaged in it tradesmen in the statutory or any other just sense; and if they commit the custody of the common property to one of their number, who may chance to be such a tradesman, merely for the purpose of being marketed by him for their joint benefit, it will stand no differently in respect of valuation for taxation than it would if it had been committed to the other owners, or either of them, for the like purpose. In each case alike, the statute, as well as manifest justice, requires its taxation, not as stock in trade but at "its full value." P. S., c. 56, s. 16; Ib., c. 58, s. 1. Exception sustained.
Petition dismissed.
CLARK, C. J., did not sit: the others concurred.